Citation Nr: 1549248	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from September 1960 to September 1968 and from March 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Los Angeles, California RO.  

The Veteran was scheduled for a videoconference hearing before the Board in October 2015; the Veteran cancelled that hearing in October 2015.


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran, who is the appellant in this case, via written statement received by the Board in October 2015, has withdrawn this appeal.  He stated that he wished to "withdraw my appeal."  The Veteran further stated that he had been advised that his condition was not service-connectable and that he may open a claim for any Agent Orange-related condition, or any other service connectable condition, at any time in the future.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


